United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-1014
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                          v.

                               Roger Duane Goodwin

                                     Defendant - Appellant
                                   ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                          Submitted: December 11, 2020
                             Filed: December 16, 2020
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

       Roger Goodwin appeals the district court’s judgment entered upon jury
verdicts finding him guilty of seven counts of mail fraud, in violation of 18 U.S.C.
§ 1341; and finding that, inter alia, his motorcycle was subject to forfeiture. Having
jurisdiction under 28 U.S.C. § 1291, this court reverses the forfeiture of the
motorcycle in part, and affirms in all other respects.
       On appeal, Goodwin raises an issue under Batson v. Kentucky, 476 U.S. 79
(1986), argues that the district court erred in admitting summary exhibits, challenges
the sufficiency of the evidence, asserts various sentencing errors, and contends that
his motorcycle was not subject to forfeiture.

      This court concludes that the district court did not clearly err in overruling
Goodwin’s Batson challenge, and did not abuse its discretion by admitting summary
exhibits. See United States v. Hampton, 887 F.3d 339, 342 (8th Cir. 2018) (this court
reviews Batson rulings for clear error, affording great deference to district court’s
findings and keeping in mind that ultimate burden of persuasion regarding racial
motivation rests with party opposing strike); United States v. Green, 428 F.3d 1131,
1134 (8th Cir. 2005) (admission of summary exhibits under Federal Rule of
Evidence 1006 is reviewed for abuse of discretion; summary exhibits are properly
admitted if they fairly summarize voluminous trial evidence, they assist jury in
understanding testimony already introduced, and witness who prepared them is
subject to cross-examination with documents used to prepare them). This court also
concludes that the evidence was sufficient to support Goodwin’s convictions, as the
jury could have reasonably found that he intentionally diverted his clients’ funds
from their designated purpose to his personal benefit through false representations.
See United States v. Birdine, 515 F.3d 842, 844 (8th Cir. 2008) (sufficiency of
evidence to sustain conviction is reviewed de novo, viewing evidence in light most
favorable to jury verdict, and giving verdict benefit of all reasonable inferences);
United States v. Hawkey, 148 F.3d 920, 924 (8th Cir. 1998) (in § 1341 proceeding,
evidence was sufficient to establish intent and scheme to defraud where reasonable
jury could have found that defendant intentionally diverted funds from designated
purpose to his personal benefit through false representations).

      This court further concludes Goodwin’s claims of sentencing errors lack
merit. Even assuming the district court erroneously applied certain Guidelines
enhancements, any such error was harmless given that the district court stated it
would have imposed the same prison term even if it had not applied those
enhancements. See United States v. LaRoche, 700 F.3d 363, 365 (8th Cir. 2012)


                                         -2-
(misapplication of Guidelines is harmless if district court would have imposed same
sentence had it not relied upon invalid factor). Goodwin’s sentence is not
substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (en banc) (this court reviews substantive reasonableness of sentence for
abuse of discretion under totality of circumstances).

       The district court did not err in finding that Eunice Tuecke was a victim of
Goodwin’s mail-fraud offenses, or in awarding her restitution, given that she
suffered a financial loss in the course of his fraudulent scheme. See 18 U.S.C. §
3663A(a)(1) (sentencing court shall order defendant to make restitution to victim of
§ 1341 offense), (a)(2) (“victim” means person directly and proximately harmed as
result of commission of offense for which restitution may be ordered, including, in
case of offense that includes as element a scheme, “any person directly harmed by
the defendant’s criminal conduct in the course of the scheme”). As for Goodwin’s
assertion that Margaret Jensen also did not qualify as a victim, any potential error in
allowing her to make a victim-impact statement was harmless. Cf. United States v.
Rodriguez, 581 F.3d 775, 797 (8th Cir. 2009) (concluding that improper victim-
impact testimony was harmless when considered in light of record as whole).

       This court concludes, however, that Goodwin’s interest in his motorcycle was
not subject to forfeiture in its entirety. Goodwin purchased the motorcycle before
his fraudulent scheme began, and thereafter used fraud proceeds to pay for service
on the motorcycle and to make payments toward a loan secured by the motorcycle.
Goodwin’s use of fraud proceeds to pay for service on the motorcycle was
insufficient to show that the motorcycle constituted or was derived from proceeds
traceable to his fraudulent scheme. See 18 U.S.C. § 981(a)(1)(C) (property is subject
to forfeiture if it “constitutes or is derived from proceeds traceable to” violation of,
as relevant, § 1341); United States v. Beltramea, 849 F.3d 753, 758-59 (8th Cir.
2017) (property is traceable to criminal offense if its acquisition is attributable to
scheme underlying offense rather than money obtained from untainted sources).
Goodwin’s use of fraud proceeds to make payments toward a loan secured by the
motorcycle rendered his equity interest in the motorcycle subject to forfeiture, but


                                          -3-
only to the extent such interest was increased by virtue of payments made with ill-
gotten funds. See United States v. Miller, 911 F.3d 229, 234-35 (4th Cir. 2018) (as
relevant, defendant’s equity interest in mortgaged property was forfeitable to extent
his use of fraud proceeds to make mortgage payments directly increased his equity
interest); cf. United States v. Pole No. 3172, Hopkinton, 852 F.2d 636, 639-40 (1st
Cir. 1988) (interest acquired as result of mortgage payments made with proceeds of
drug transactions should be forfeitable, but forfeitability does not spread like disease
from one infected payment to defendant’s entire interest in property acquired prior
to infected payment).

      The judgment is reversed as to the forfeiture of the amount Goodwin paid for
service on his motorcycle, and the forfeiture amount is limited to the portion of
Goodwin’s equity in the motorcycle which was increased by virtue of payments
made from ill-gotten funds.1 In all other respects, the judgment is affirmed.
                       ______________________________




      1
       The district court also ordered forfeiture of Goodwin’s residence. This court
does not disturb that determination on appeal.


                                          -4-